DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Preliminary Amendment was filed on 11/27/2019 that cancelled claims 16-19.  Accordingly, an Office Action on the merits of claims 1-15 is as follows:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMonagle (PG-PUB 2017/0310389).
Considering claim 1, McMonagle discloses a material testing system, comprising: 
-  an actuator 135 configured to control an operator-accessible component of the material testing system (Figure 1; [0025-26]); and 
-  an operator interface comprising a plurality of inputs 110x; and 
-  one or more processors configured to: 
-  control the actuator based on at least one of a material testing process or an input from the operator interface ([0025-26]); and 
-  require two or more inputs to be received within a predetermined threshold time to permit at least one operation of the actuator (Abstract; [0004]).
Considering claim 2, McMonagle discloses that the one or more processors are configured to require the two or more inputs to initiate each operation of the actuator by the processor ([0063]).
Considering claim 3, McMonagle discloses that the one or more processors are configured to, in response to pausing or cessation of the operation of the actuator, require the two or more inputs to restart the operation or start a different operation ([0063]).
Considering claim 7, McMonagle discloses that the operator-accessible component comprises a crosshead configured to move to position a material under test or to apply force to the material under test, wherein the at least one operation comprises at least one of moving of the crosshead or applying the force to the material under test (Figures 1 and 6; [0025-26]; [0040]).
Considering claim 8, McMonagle discloses that the operator-accessible component comprises a crosshead configured to move to position a material under test or to apply force to the material under test, wherein the at least one operation comprises moving the crosshead at at least a threshold speed (Figures 1 and 6; [0025-26]; [0040]).
Considering claim 14, McMonagle discloses that the one or more processors comprise: 
-  a control processor configured to perform the control of the actuator (Figures 5-9; [0049], machine control element; [0069-72], control methods are conducted by a processor); and 
-  one or more safety processors μC1, μC2 configured to perform the determining of the state of the material testing system, enforcing of the restriction on the actuator, and setting of the state of the material testing system (Figure 3a; [0028-30]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Weddingfeld et al. (PG-PUB 2011/0098830).
Considering claim 4, McMonagle discloses that the operator interface comprises a button configured to output an unlocking signal while the button is touched, wherein the one or more processors are configured to use the unlocking signal as one of the two or more inputs ([0032]), but fails to disclose the button is depressed.
However, Weddingfeld teaches the use of a depressible button for providing an input signal to a processor for actuating a machine (Figure 3; [0032]).
One of ordinary skill in the art could have simply substituted the known equivalent depressible button of Weddingfeld for the capacitive/optical touch button of McMonagle and the results of the substitution would have been predictable and repeatable.  The invention by Weddingfeld teaches the interchangeability of capacitive and depressible buttons as inputs for providing safety related information, thus these two structures are considered functionally equivalent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a depressible button in the invention by McMonagle, as taught by Weddingfeld.  

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Barrett et al. (WO 2017/1765868).
Considering claim 5, McMonagle fails to explicitly disclose that the operator-accessible component comprises an automatic grip.
However, Barrett teaches an operator-accessible component having an automatic grip configured to hold a material under test and the actuator is configured to actuate the automatic grip, and the operation comprises applying more than a threshold pressure via the automatic grip ([0037-39], method pressure second footswitch).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an automatic grip whereby a processor is configured to permit an increased gripping force when two safety inputs are detected within a predetermined period of time, as taught by Barrett, in the invention by McMonagle.  The motivation for doing so is to increase user safety by allowing variable pressure to be applied based on safety systems and state of the machine (Abstract).
Considering claim 6, McMonagle fails to disclose that the one or more processors are configured to permit control of the actuator to apply less than the threshold pressure via the automatic grip while fewer than the two or more inputs are received.
However, Barrett teaches that the one or more processors are configured to control the automatic grip to allow application of a gripping force when less than two inputs are detected ([0037-39], safe pressure first footswitch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control an automatic grip to increase the gripping force to a testing grip pressure in response to the one or more processors detecting that less than two inputs are detected, as taught by Barrett, in the invention by McMonagle.  The motivation for doing so is to increase user safety by allowing variable pressure to be applied based on safety systems and state of the machine (Abstract).
Considering claim 9, McMonagle fails to disclose that the one or more processors are configured to permit control of the actuator to move the crosshead at less than the threshold speed while fewer than the two or more inputs are received.
However, Barrett teaches that the one or more processors are configured to control an actuator at speed lower than a threshold ([0037-39], safe pressure first footswitch; [0006]; low pressure = low speed) when less than two inputs are detected.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control an actuator to allow low speed movement of the crosshead of McMonagle, when less than two inputs are detected, as taught by Barrett, in the invention by McMonagle.  The motivation for doing so is to increase user safety by allowing variable pressure to be applied based on safety systems and state of the machine (Abstract; [0006]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Linger et al. (U.S. Patent 6,392,169).
Considering claim 10, McMonagle fails to disclose that the one or more processors are configured to, during operation of the actuator, cease operation of the actuator in response to determining that at least one of the two or more inputs is no longer being received.
However, Linger teaches ceasing operation of an actuator in response to determining that at least one of the two or more inputs are no longer being received (Column 2, lines 16-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cease operation of an actuator when at least one input signal is no longer being received, as taught by Linger, in the invention by McMonagle.  The motivation for doing so is to maintain safety of the operator, as understood in the art.
Considering claim 11, McMonagle fails to disclose that the one or more processors are configured to, during operation of the actuator, cease operation of the actuator in response to determining that none of the two or more inputs are being received.
However, Linger teaches ceasing operation of an actuator in response to determining that none of the two or more inputs are no longer being received (Column 2, lines 16-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cease operation of an actuator when none of the input signals are being received, as taught by Linger, in the invention by McMonagle.  The motivation for doing so is to maintain safety of the operator, as understood in the art..

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Einecker et al. (U.S. Patent 3,749,005).
Considering claim 12, McMonagle fails to disclose that the one or more processors are configured to, during operation of the actuator, continue operation of the actuator after the two or more inputs are no longer being received.
However, Einecker teaches a machine that, despite no longer receiving any of two or more inputs, continues operation of an actuator (Column 10, line 57 - Column 12, line 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow machine operation to continue after no longer receiving any of the two or more inputs, as taught by Einecker, in the invention by McMonagle.  The motivation for doing so is to provide an automatic mode of operation.
Considering claim 13, McMonagle fails to disclose that the one or more processors are configured to cease operation of the actuator based on at least one of a conclusion of the material testing process, a pause in the material testing process, or an input from the operator interface.
However, Einecker teaches a machine that operates in a continuous mode until conclusion of a cycle, a pause in the cycle or an input from an operator interface (Column 10, line 57 - Column 12, line 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cease continuous operation after receiving an input from an operator interface, completion of the material testing process or receiving a pause in the material testing process, as taught by Einecker, in the invention by McMonagle.  The motivation for doing so is to provide an automatic mode of operation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Namou et al. (PG-PUB 2017/0292650).
Considering claim 15, McMonagle disclose a material testing system, comprising: 
-  an actuator 135 configured to control an operator-accessible component of the material testing system (Figure 1; [0025-26]); and 
-  an operator interface comprising a plurality of inputs 110x; and 
-  one or more processors configured to: 
-  control the actuator based on at least one of a material testing process or an input from the operator interface ([0025-26]); and 
-  require two or more inputs to be received to permit at least one operation of the actuator (Abstract; [0004]).
The invention by McMonagle fails to disclose a camera and a video processor configured to detect an intrusion by processing images output by the camera and output a non-detection signal in response to determining that an intrusion is not detected and one or more processors configured to require two or more inputs to be received to permit at least one operation of the actuator, at least one of the two or more inputs comprising the non-detection signal.
However, Namou teaches a material testing machine having:
-  a camera and a video processor configured to detect an intrusion by processing images output by the camera and output a non-detection signal in response to determining that an intrusion is not detected (Figures 1-2; [0006]; [0012-22]); and
-  one or more processors that require at least a non-detection signal to permit at least one operation of the actuator.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the visual intrusion system of Namou in the invention by McMonagle to permit actuator movement only with two hand control and no detected intrusion in the area of the material testing device.  The motivation for doing so is to protect both the operator and others nearby.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,939,358 discloses non-contact two-hand control systems.
U.S. PG-Pub 2004/0227816 discloses the use of a camera-based intrusion system for providing safe operation of a materials testing system.
U.S. PG-Pub 2008/0007417 discloses a visual intrusion system including a light source and a camera receiver, wherein intrusion detection, combined with a foot-pedal input, dictates operation of a machine.
U.S. PG-Pub 2014/0088737 discloses an interface requiring two separate actuating actions to be performed by a user prior to a command being transmitted to an actuator of a working machine.
U.S. PG-Pub 2019/0211505 discloses the use of video cameras to automatically determine intrusion and provide safety control to a machine process.
CN 110308678 discloses a two-hand control press machine that requires simultaneous touching of two separate inputs to enable automatic pressing of the machine elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 14, 2022